Application by petitioner, pursuant to 22 NYCRR 691.13 (b) (1) of the Rules Governing the Conduct of Attorneys, for a direction that respondent be examined by a qualified medical expert, to determine whether he is *862incapacitated from practicing law by reason of mental infirmity or illness, and if it so be found, then for an order suspending him from practice on such ground for an indefinite period.
Application denied insofar as it seeks a medical examination. Pursuant to statute (Judiciary Law, § 90, subd 7) the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court against Charles Birnbaum, an attorney and counselor at law, admitted to practice in this court, on April 3,1929 under the name Charles Birenbaum, based upon the acts of professional misconduct by said attorney which are set forth in the affirmation of Attila J. Kalmus, Esq., dated October 12, 1984 in support of the application.
The respondent Charles Birnbaum is suspended forthwith from the practice of law until the further order of this court.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200 Municipal Building, Brooklyn, New York is hereby appointed as attorney for the petitioner in such proceeding. Moflen, P. J., Titone, Lazer, Mangano and Thompson, JJ., concur.